DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/22/2020 have been considered but they are not persuasive.
At pages 8-11, Applicant argues that priority document KR 10-2018-0063059 does not support the subject matter described in paragraphs [0098] and [0071]-[0078] of Jeong reference which are relied upon to reject the recited limitations of the information related to the overlay media includes overlay alpha composition information representing a method for composing the overlay media, and information representing a sphere region on which the overlay media is rendered.
In response, Examiner respectfully disagrees and submits that:
 KR 10-2018-0063059 describes information related to the overlay media includes overlay alpha composition information representing a method for composing the overlay media at least in paragraph [0014] at page 18-6 and paragraph [0029] at page 18-7 (see a copy of KR 10-2018-0063059 with translation attached herein), i.e. using overlay controls, which corresponds to overlay composition information representing a method for composing the overlay media, in paragraph [0014], to control transparency for overlaying a logo. Further, even assuming KR 10-2018-0063059 does not support this feature, Examiner respectfully submits that Chen clearly teaches this feature as detailed below.
KR 10-2018-0063059 describes information representing a sphere region on which the overlay media is rendered at least in paragraphs [0047]-[0061] at pages 18-9 and 18-20, e.g. SphereRegionStruct() is defined to indicate the region where the overlay is located.
At pages 11-12, Applicant argues that,
Chen only discloses the concept of an “alpha composition information”, but does not disclose or suggest any features related to an “overlay”. Thus, contrary to the Office Action, Chen does not disclose or suggest Applicant’s claimed “overlay alpha composition information representing a method for composing the overlay media.”

In response, Examiner respectfully disagrees and submits that Fig. 2 of Chen illustrates a primary visual view 210 and a secondary visual view 220 (see also [0055]). In [0057], Chen describes the alpha composition information 260 is for overlaying the secondary visual view 220 onto the primary visual view 210 as follows:
[0057] In the FIG. 2 example, the visual track composition information includes spatial composition information, and alpha composition information. Specifically, the spatial composition information specifies a position and sizes of a rectangular region for visual track composition. The position of the rectangular region is specified using coordinates of a specific point, such as top left corner 221 of the rectangular region. The position of the rectangular region is provided by (compositing_top_left_x, compositing_top_left_y). The sizes of the rectangular region is specified using a width 223 (e.g., compositing_width), and a height 222 (e.g., compositing_height) of the rectangular region. Further, the visual composition information specifies an alpha compositing mode (e.g., alpha_blending_mode), and parameters associated with the alpha compositing mode (e.g., blending_mode_specific_params). In an example, the alpha compositing mode is pre-defined, such as Table 1 of the Appendix A.
(emphasis added)

For the reason discussed above, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 15, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0373243 A1 – hereinafter Jeong), Chen et al. (US 2018/0279014 A1 – hereinafter Chen), and Deshpande (US 2021/0219013 A1 – hereinafter Deshpande).
	Regarding claim 1, Jeong discloses a 360-degree video data receiving method performed by a 360-degree video reception apparatus ([0036]; [0047]; [0058]-[0059] – a 360-degree video data receiving method performed by a content playing device), the method comprising: receiving 360-degree video data, the 360-degree video data including one or more pictures and metadata ([0047]; [0058]-[0059] – receiving video data in a media file comprising 360-degree video data as further described in at least [0035], the 360-degree video data including one or more pictures, i.e. images in the video bitstream to be decoded and rendered, and metadata, i.e. to be parsed and used for rendering the images); decoding the one or more pictures ([0050]; [0059] – decoding the one or more pictures for rendering); rendering the decoded one or more pictures and an overlay media based on the metadata, wherein the overlay media is rendered over the decoded one or more pictures, wherein the ([0052]; [0063] – rendering the one or more decoded pictures and overlay media, e.g. a logo, sign language translation, etc., based on the metadata, including the overlay-related metadata), and wherein the information related to the overlay media includes overlay composition information representing a method for composing the overlay media ([0098] – the overlay related metadata including composition information, e.g. transparency to indicate the transparency in composing the overlay media – also see “Response to Arguments” above), and information representing a sphere region on which the overlay media is rendered ([0071]-[0078] – the overlay related metadata also include information regarding the sphere region on which the overlay media is rendered, e.g. overlay region information represented by SphereRegionStruct()).
However, Jeong does not disclose the information related to the overlay media includes overlay alpha composition information; and the sphere region is represented based on two azimuth circles and two elevation circles, wherein the information representing the sphere region including information representing a center position of the sphere region, first range information and second range information for specifying the range through the center position and tilt information representing a tilt value applied along the axis originating from the sphere origin passing through the center position of the sphere region.
Chen discloses information related to overlay media includes overlay alpha composition information representing a method for composing the overlay media (Fig. 2; [0057]; [0091]-[0092] – also see “Response to Arguments” above).

Jeong and Chen do not disclose the sphere region is represented based on two azimuth circles and two elevation circles, wherein the information representing the sphere region including information representing a center position of the sphere region, first range information and second range information for specifying the range through the center position and tilt information representing a tilt value applied along the axis originating from the sphere origin passing through the center position of the sphere region.
Deshpande discloses a sphere region is represented based on two azimuth circles and two elevation circles, wherein information representing the sphere region including information representing a center position of the sphere region, first range information and second range information for specifying the range through the center position and tilt information representing a tilt value applied along the axis originating from the sphere origin passing through the center position of the sphere region ([0055]-[0075]; Figs. 5A-5B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Deshpande into the method taught by Jeong and Chen to accommodate various types of signaling sphere regions.
([0159]; [0163]; [0177]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Deshpande into the method proposed in claim 1 to provide more control on the display of the overlay media.
	Regarding claim 3, Jeong also discloses the information related to the overlay media further includes interaction information representing an interaction for the overlay media ([0099]).
	Regarding claim 9, Jeong also discloses the method for composing the overlay media is determined based on a source over type ([0099]).
	Regarding claim 11, Jeong also discloses in response to the method for composing the overlay media determined based on the source over type ([0099]), the overlay media is rendered over the decoded one or more pictures based on an blending value of the overlay media and a pixel value for the overlay media ([0098]). As discussed in claim 1 above, Chen discloses a blending value as an alpha value (Fig. 2; [0057]; [0091]-[0092]).
	Regarding claim 15, Deshpande also discloses the metadata includes information for the overlay media included in an image, wherein the information for the overlay media is stored on OverlayConfigProperty, and wherein the OverlayConfigProperty is included in ItemPropertyContainerBox ([0138]).

	Regarding claim 20, Jeong discloses an apparatus for receiving a 360-degree video data ([0036]; [0047]; [0058]-[0059] – a content playing device for receiving a 360-degree video data), the apparatus comprising: a receiver configured to receive 360-degree video data including one or more pictures and metadata ([0047]; [0058]-[0059] – a receiver, e.g. a processor as described in at least [0110], receiving video data in a media file comprising 360-degree video data as further described in at least [0035], the 360-degree video data including one or more pictures, i.e. images in the video bitstream to be decoded and rendered, and metadata, i.e. to be parsed and used for rendering the images); a processor configured to: decode the one or more pictures ([0050]; [0059] – decoding the one or more pictures for rendering), and render the decoded one or more pictures and an overlay media based on the metadata, wherein the overlay media is rendered over the decoded one or more pictures, wherein the metadata includes information related to the overlay media ([0052]; [0063] – e.g. a processor as described in at least [0110], rendering the one or more decoded pictures and overlay media, e.g. a logo, sign language translation, etc., based on the metadata, including the overlay-related metadata), and wherein the information related to the overlay media includes overlay composition information representing a method for composing the overlay media ([0098] – the overlay related metadata including composition information, e.g. transparency to indicate the transparency in composing the overlay media – also see “Response to Arguments” above), and information representing a sphere region on which the overlay media is rendered ([0071]-[0078] – the overlay related metadata also include information regarding the sphere region on which the overlay media is rendered, e.g. overlay region information represented by SphereRegionStruct()).
However, Jeong does not disclose the information related to the overlay media includes overlay alpha composition information; and the sphere region is represented based on two azimuth circles and two elevation circles, wherein the information representing the sphere region including information representing a center position of the sphere region, first range information and second range information for specifying the range through the center position and tilt information representing a tilt value applied along the axis originating from the sphere origin passing through the center position of the sphere region.
Chen discloses information related to overlay media includes overlay alpha composition information representing a method for composing the overlay media (Fig. 2; [0057]; [0091]-[0092] – also see “Response to Arguments” above).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chen into the apparatus taught by Jeong to include additional flags that are useful for specifying a color blending method.
Jeong and Chen do not disclose the sphere region is represented based on two azimuth circles and two elevation circles, wherein the information representing the sphere region including information representing a center position of the sphere region, 
Deshpande discloses a sphere region is represented based on two azimuth circles and two elevation circles, wherein information representing the sphere region including information representing a center position of the sphere region, first range information and second range information for specifying the range through the center position and tilt information representing a tilt value applied along the axis originating from the sphere origin passing through the center position of the sphere region ([0055]-[0075]; Figs. 5A-5B).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Deshpande into the apparatus taught by Jeong and Chen to accommodate various types of signaling sphere regions.
Claim 21 is rejected for the same reason as discussed in claim 9 above.
Claim 22 is rejected for the same reason as discussed in claim 11 above.
Regarding claim 23, Jeong also discloses the interaction information includes switch on off flag indicating whether the overlay media is on or off by a user ([0099] – overlay on/off).
Regarding claim 24, Jeong also discloses the interaction information further includes change opacity flag indicating whether an opacity of the overlay media is allowed to be changed or not by the user, position flag indicating whether a position of ([0099]).
Regarding claim 25, Deshpande also discloses the information representing the sphere region including interpolate information representing whether or not parameters in the information representing the sphere region is linearly interpolated ([0083]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Deshpande into the method taught by Jeong and Chen to accommodate various types of signaling sphere regions as discussed in claim 1 above.
Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Chen, and Deshpande as applied to claims 1-3, 9, 11, 15, and 20-25 above, and further in view of Wang et al. (US 20190020863 A1 – hereinafter Wang).
Regarding claim 5, see the teachings of Jeong, Chen, and Deshpande as discussed in claim 1 above. However, Jeong, Chen, and Deshpande do not disclose the information related to the overlay media further includes information indicating a main media to be rendered with the overlay media, wherein the information indicating the main media to be rendered with the overlay is indicated by EntityToGroupBox with grouping type field, and wherein the decoded picture comprises the main media.
Wang discloses wherein the information related to the overlay media further includes information indicating a main media to be rendered with the overlay media, (see paragraphs 0010, 0048, 0051, 0058, 0062 and figures 3 and 5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the method taught by Jeong, Chen, and Deshpande to accommodate various types of signaling sphere regions.
Regarding claim 6, Wang discloses the overlay media is included in a track which includes a background media or an image item, an overlay source region is not overlapped with a packed region of the background media (see paragraphs 0011, 0048 and 0062).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Wang into the method taught by Jeong, Chen, and Deshpande to accommodate various types of signaling sphere regions as discussed in claim 5 above.
Regarding claim 7, see the teachings of Jeong, Chen, and Deshpande as discussed in claim 1 above. However, Jeong, Chen, and Deshpande do not disclose the metadata includes information on multiple main media switchable to each other.
Wang discloses the metadata includes information on multiple main media switchable to each other (see paragraphs 0048-0049 and also 0012).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the 
Regarding claim 8, Jeong also discloses the 360-degree image data includes a plurality of tracks ([0051]). Jeong, Chen, and Deshpande do not disclose the metadata includes a first flag indicating whether a first track in an entity group indicated by the group information contains a main media and a second flag indicating whether a second track in the entity group contains an overlay media.
Wang discloses metadata includes a first flag indicating whether a first track in an entity group indicated by the group information contains a main media and a second flag indicating whether a second track in the entity group contains an overlay media (see paragraphs 0010, 0014 and 0046).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the method taught by Jeong, Chen, and Deshpande to accommodate various types of signaling sphere regions.
Regarding claim 14, see the teachings of Jeong, Chen, and Deshpande as discussed in claim 1 above, in which Deshpande also discloses the metadata includes static metadata of the overlay media, wherein the static metadata of the overlay media is stored on OverlayConfigBox , wherein the OverlayConfigBox is included in a ProjectedOmniVideoBox ([0137]). However, Jeong, Chen, and Deshpande do not disclose the OverlayConfigBox is included in a ProjectedOmniVideoBox when value of schemetype field in SchemeTypeBox is podv.
(see paragraphs 0058 and 0061).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the method taught by Jeong, Chen, and Deshpande to accommodate various types of signaling sphere regions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484